Case 1:19-cv-00403-LPS Document 22 Filed 03/12/20 Page 1 of 1 PageID #: 238




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

AIR LIQUIDE ADV AN CED                               )
TECHNOLOGIES, U.S. LLC,                              )
                                                     )
                      Plaintiff,                     )
                                                     )
                V.                                   )     C. A . No . 19-403-LPS
                                                     )
CARELTON LIFE SUPPORT SYSTEMS, INC .                 )
dba COBHAM MISSION SYSTEMS,                          )
                                                     )
                      Defendant.                    <:j_/'
                                   t-J~               ORDER

        At Wilmington, this \ } day of       Mv--t~              , 2020, the Court having considered
the parties' Agreed Motion to Stay Case Pending Inter Partes Review of the Patent-In-Suit

("Motion"),

        IT IS HEREBY ORDERED that the Motion is GRANTED and this Action is stayed until

either (1) the conclusion of the IPR proceedings, if the PTAB institutes IPR Proceedings on the

'513 patent; or (2) 14 days after the PTAB' s decision declining to institute IPR Proceedings on

the ' 513 patent.

        IT IS HEREBY FURTHER ORDERED that the parties shall jointly inform the Court of

the PT AB' s decision regarding whether or not to institute an IPR on the '513 patent within two

weeks of such decision and, if the PTAB declines to institute IPR Proceedings on the '513

patent, the parties are to submit a proposed scheduling order for the Court' s consideration no

later than three weeks after the PTAB 's decision declining to institute the IPR.



                                                         The Hano
                                                                      ~\
                                                         Chief, United States District Judge
